               Case 3:19-cv-03905-JSC Document 1 Filed 07/08/19 Page 1 of 7



 1   Michele R. Stafford, Esq. (SBN 172509)
     Matthew P. Minser, Esq. (SBN 296344)
 2   Luz E. Mendoza, Esq. (SBN 303387)
     SALTZMAN & JOHNSON LAW CORPORATION
 3
     1141 Harbor Bay Parkway, Suite 100
 4   Alameda, California 94502
     Telephone: (510) 906-4710
 5   Email: mstafford@sjlawcorp.com
     Email: mminser@sjlawcorp.com
 6   Email: lmendoza@sjlawcorp.com
 7
     Attorneys for Plaintiffs, District Council 16
 8   Northern California Health and Welfare Trust Fund, et al.

 9                                   UNITED STATES DISTRICT COURT
10                                NORTHERN DISTRICT OF CALIFORNIA
11

12   DISTRICT COUNCIL 16 NORTHERN                                    Case No.
     CALIFORNIA HEALTH AND WELFARE TRUST
13   FUND, and its JOINT BOARD OF TRUSTEES;                          COMPLAINT
     CHRIS CHRISTOPHERSEN and JOHN
14   MAGGIORE, Trustees;
15   NORTHERN CALIFORNIA GLAZIERS,
     ARCHITECTURAL METAL AND GLASS
16   WORKERS PENSION TRUST FUND, and its JOINT
     BOARD OF TRUSTEES; CHRIS
17   CHRISTOPHERSEN and CHRIS BAGATELOS,
     Trustees;
18
     NORTHERN CALIFORNIA GLAZIERS
19   INDIVIDUAL ACCOUNT RETIREMENT TRUST
     FUND; and its JOINT BOARDS OF TRUSTEES;
20   CHRIS CHRISTOPHERSEN and CHRIS
     BAGATELOS, Trustees;
21
     DISTRICT COUNCIL 16 NORTHERN
22   CALIFORNIA JOURNEYMAN AND APPRENTICE
     TRAINING TRUST FUND, and its JOINT BOARD
23   OF TRUSTEES; CHRIS CHRISTOPHERSEN and
     JEANNIE SIMPELO, Trustees;
24
     I.U.P.A.T. UNION AND INDUSTRY NATIONAL
25   PENSION FUND, and its JOINT BOARD OF
     TRUSTEES; KENNETH RIGMAIDEN, Trustee; and
26
     DISTRICT COUNCIL NO. 16 OF THE
27   INTERNATIONAL UNION OF PAINTERS AND
     ALLIED TRADES,
28
                   Plaintiffs,
                                                          1
     COMPLAINT
     Case No.
                                                     P:\CLIENTS\GLACL\Skylight Technologies, Inc. 2\Pleadings\Skylight Technologies - Complaint 070819.docx
                 Case 3:19-cv-03905-JSC Document 1 Filed 07/08/19 Page 2 of 7



 1
            v.
 2
     SKYLIGHT TECHNOLOGIES, a Texas
 3   Corporation,

 4                  Defendant.

 5

 6                                                      Parties
 7          1.      The District Council 16 Northern California Health and Welfare Trust Fund (“Health
 8   Fund”); Northern California Glaziers, Architectural Metal and Glass Workers Pension Trust Fund
 9   (“Pension Fund”); Northern California Glaziers Individual Account Retirement Trust Fund (“IARP
10   Fund”); District Council 16 Northern California Journeyman and Apprentice Training Trust Fund
11   (“Apprentice Fund”); and the IUPAT Union and Industry National Pension Fund (“National Fund”) are
12   employee benefit plans as defined in the Employee Retirement Income Security Act of 1974 (“ERISA”)
13   § 3(3), 29 U.S.C. § 1002(3). Chris Christophersen and Chris Bagatelos are Trustees, and fiduciaries, of
14   the Pension Fund and the IARP Fund. Chris Christophersen and John Maggiore are Trustees, and
15   fiduciaries, of the Health Fund. Chris Christophersen and Jeannie Simpelo are Trustees, and fiduciaries,
16   of the Apprentice Fund. Kenneth Rigmaiden is a Trustee, and fiduciary, of the National Fund. The
17   Pension Fund, Health Fund, IARP Fund, Apprentice Fund, National Fund, and their respective Trustees
18   and fiduciaries, are collectively referred to herein as “ERISA Plaintiffs” or “Plaintiffs.”
19          2.      District Council No. 16 of the International Union of Painters and Allied Trades
20   (“Union”) is a labor organization as defined in § 2(5) of the National Labor Relations Act (“NLRA”), 29
21   U.S.C. § 152(5) and is represented by counsel herein for the limited purpose of collecting union dues
22   owing as part of the subject contribution claims of ERISA Plaintiffs, and not for any other cause of
23   action. The Union expressly reserves its rights to pursue any other cause of action on its own behalf.
24          3.      Defendant SKYLIGHT TECHNOLOGIES, a Texas Corporation, (“Defendant”), is an
25   employer by virtue of ERISA § 3(5), 29 U.S.C. § 1002(5), and NLRA § 2(2), 29 U.S.C. § 152(2).
26                                                   Jurisdiction
27          4.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of
28   ERISA § 502, 29 U.S.C. § 1132, in that ERISA Plaintiffs seek to enforce the provisions of ERISA and

                                                            2
     COMPLAINT
     Case No.
                                                       P:\CLIENTS\GLACL\Skylight Technologies, Inc. 2\Pleadings\Skylight Technologies - Complaint 070819.docx
                  Case 3:19-cv-03905-JSC Document 1 Filed 07/08/19 Page 3 of 7



 1   the terms of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief

 2   to redress such violations, and seek all other appropriate relief under ERISA.

 3           5.      Jurisdiction exists in this Court over all the claims by virtue of the Labor Management

 4   Relations Act (“LMRA”) § 301, 29 U.S.C. § 185, in that Plaintiffs seek to enforce the terms and

 5   conditions of a valid Bargaining Agreement.

 6           6.      To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

 7   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they

 8   arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

 9   herein, each of which has a substantial ground in federal jurisdiction.

10                                                           Venue

11           7.      Venue is conferred upon this Court by § 502, 29 U.S.C. § 1132. Where an action is

12   brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’

13   discretion, in the district where the plan is administered, where the breach took place, or where a

14   defendant resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at

15   their principal place of business in Dublin, California. Thus, jurisdiction and venue are properly

16   grounded with this Court.

17           8.      Venue exists in this Court with respect to the claims under LMRA § 301, 29 U.S.C. §

18   185, as this Court has jurisdiction over the parties, as the Union maintains its principal place of business
19   in this district, its duly authorized officers or agents are engaged in representing employee members in

20   this district, and the claims arise in this district.

21                                                Intradistrict Assignment

22           9.      The basis for assignment of this action to this Court’s Oakland Division is that all of the

23   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA

24   Plaintiffs’ Funds and the Bargained Plans are administered, and where Defendants therefore failed to

25   fulfill their statutory and contractual obligations to Plaintiffs.

26           //

27           //
28                                                 Bargaining Agreement

                                                                  3
     COMPLAINT
     Case No.
                                                             P:\CLIENTS\GLACL\Skylight Technologies, Inc. 2\Pleadings\Skylight Technologies - Complaint 070819.docx
               Case 3:19-cv-03905-JSC Document 1 Filed 07/08/19 Page 4 of 7



 1          10.    Defendant entered into the Northern California Glaziers Master Agreement (“Bargaining

 2   Agreement”) between the Union and the Northern California Glass Management Association, requiring

 3   employer contributions to Plaintiffs’ ERISA Funds, to the Union for union dues, and to the other plans

 4   more fully described in the Bargaining Agreement. Plaintiffs are third party beneficiaries of the

 5   Bargaining Agreement.

 6          11.    Under the terms of the Bargaining Agreement, Plaintiffs’ Trustees are authorized to

 7   collect monies due by Defendant to the following plans: the IUPAT Finishing Trades Institute, the

 8   IUPAT Labor-Management Cooperation Initiative, the Work Preservation Fund, the Skills, Safety,

 9   Supervisor & Survival Training Awards Recognition (STAR) Program, Inc., the Northern California

10   Glass Management Association Industry Fund, and the IUPAT Political Action Together-Political

11   Committee (collectively referred to herein as the “Bargained Plans”).

12          12.    Under the Bargaining Agreement and the governing documents of ERISA Plaintiffs (the

13   “Trust Agreements”), which are incorporated into the Bargaining Agreement and made binding on

14   Defendant, Defendant is required to regularly pay to ERISA Plaintiffs, the Bargained Plans, and the

15   Union, certain sums of money, the amounts of which are determined by the hours worked by

16   Defendant’s employees. Contributions are due on the fifteenth (15th) day of the month following the

17   month hours were worked, and considered delinquent if not received by the last day of that month.

18   Defendant is also required, pursuant to the Bargaining and Trust Agreements, to pay liquidated damages
19   in the amount of ten percent (10%) for each delinquent contribution, but in the amount of twenty percent

20   (20%) for each delinquent contribution which is the subject of litigation. Moreover, the Bargaining and

21   Trust Agreements provide that interest accrues on delinquent contributions at the rates reasonably set by

22   the Trustees from the day contributions become delinquent, which is the first (1st) day of the month

23   following the month in which payment was due, until paid.

24          13.    The Bargaining Agreement further requires Defendant to maintain time records or time

25   cards, and to submit any and all relevant records to Plaintiffs for examination to determine whether

26   Defendant is making full and prompt payment of all sums required to be paid by it to Plaintiffs. Should

27   an audit of Defendant’s records reveal Defendant has failed to provide full and prompt payment of all
28   sums due, Defendant must reimburse Plaintiffs for the amounts due, including audit fees, in addition to

                                                          4
     COMPLAINT
     Case No.
                                                     P:\CLIENTS\GLACL\Skylight Technologies, Inc. 2\Pleadings\Skylight Technologies - Complaint 070819.docx
                Case 3:19-cv-03905-JSC Document 1 Filed 07/08/19 Page 5 of 7



 1   any other obligations pursuant to the Bargaining and Trust Agreements.

 2                                               Factual Allegations

 3          14.     Defendant has failed and refused to comply with an audit of its payroll records for the

 4   period from July 1, 2015 through the date of inspection.

 5          15.     Plaintiffs are also entitled to recover any and all contributions, and all liquidated damages

 6   and interest on delinquent contributions, found due on timecards, audit, or otherwise including estimated

 7   contributions for months Defendant failed to report to Plaintiffs, through the time of Judgment. Plaintiffs

 8   reserve the right to conduct a further audit to determine whether there are any additional amounts due

 9   from Defendant.

10                                        FIRST CAUSE OF ACTION
                  For Audit Compliance, Payment of Delinquent Contributions, Interest, Liquidated
11                            Damages, Attorneys’ Fees and Costs Against Defendant
12          16.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 15, above.

13          17.     Defendant has a contractual duty to timely pay the required contributions to Plaintiffs and

14   the Bargained Plans, and to timely pay dues to the Union, pursuant to the Bargaining Agreement and

15   Trust Agreements. Defendant also has a contractual duty under the Bargaining Agreement, and Trust

16   Agreements incorporated therein, to permit an audit of its records to determine whether it is making full

17   and prompt payment of all sums required to be paid by it to Plaintiffs, and to pay Plaintiffs all amounts

18   found due as a result of an audit, including audit fees.

19          18.     In addition, Defendant has a statutory duty to timely make the required payments to

20   Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).

21          19.     By refusing to permit an audit of its records, Defendant breached the Bargaining

22   Agreement.

23          20.     Defendant’s failure and refusal to permit the audit and pay the required contributions was

24   at all times, and still is, willful. Defendant continues to breach the Bargaining Agreements, and

25   incorporated Trust Agreements, by failing to permit the audit and pay all amounts owed as alleged. Said

26   refusal is unjustified and done with knowledge and intent.

27          21.     ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and
28   irreparable injury, loss and damage unless Defendant is ordered specifically to perform all obligations

                                                             5
     COMPLAINT
     Case No.
                                                        P:\CLIENTS\GLACL\Skylight Technologies, Inc. 2\Pleadings\Skylight Technologies - Complaint 070819.docx
                 Case 3:19-cv-03905-JSC Document 1 Filed 07/08/19 Page 6 of 7



 1   required on Defendant’s part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29

 2   U.S.C. §§ 141-197, and the Bargaining and Trust Agreements, and is restrained from continuing to

 3   refuse to perform as required thereunder.

 4          22.       This Court is authorized to issue injunctive relief based on the traditional standard. As set

 5   forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility

 6   that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of

 7   hardships and advancement of public interest favor ERISA Plaintiffs.

 8          23.       This Complaint does not in any manner relate to statutory withdrawal liability that may or

 9   may not be assessed against Defendant. ERISA Plaintiffs expressly reserve the right to pursue any such

10   withdrawal liability claims against Defendant as provided by ERISA Plaintiffs’ Plan Documents, Trust

11   Agreements, and the law.

12                                                       Prayer

13          WHEREFORE, Plaintiffs pray as follows:

14          1.      For an order,

15                  (a)        requiring that Defendant comply with its obligations to Plaintiffs under the terms

16   of the Bargaining Agreements and Trust Agreements, including permitting an audit of its records as

17   requested by Plaintiffs;

18                  (b)        enjoining Defendant from violating the terms of those documents and of ERISA;
19   and

20                  (c)        enjoining Defendant from disposing of any assets until said terms have been

21   complied with, and from continuation or operating of Defendant’s business until said terms have been

22   complied with.

23          2.      For a judgment against Defendant as follows:

24                  (a)        Any unpaid contributions, due at time of Judgment, including those determined as

25   due by audit, timecards, or otherwise, including estimated contributions for any months Defendant failed

26   to report to Plaintiffs pursuant to ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);

27                        i.          To ERISA Plaintiffs and the Bargained Plans, in accordance with ERISA
28   § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreements;

                                                              6
     COMPLAINT
     Case No.
                                                         P:\CLIENTS\GLACL\Skylight Technologies, Inc. 2\Pleadings\Skylight Technologies - Complaint 070819.docx
                   Case 3:19-cv-03905-JSC Document 1 Filed 07/08/19 Page 7 of 7



 1                          ii.          To the Union in accordance with the Bargaining Agreements.

 2                    (b)         Liquidated damages on any late-paid and unpaid contributions in an amount

 3   provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA

 4   § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).

 5                    (c)         Interest on any late-paid and unpaid contributions at the rates set in accordance

 6   with the Bargaining Agreements, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. § 1132

 7   (g)(2)(B).

 8           3.       Plaintiffs’ reasonable attorneys’ fees and costs of this action, including any audit fees, in

 9   accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance

10   with the Bargaining Agreements for all Bargained Plans; and with LMRA § 301, 29 U.S.C. § 185, for all

11   Plaintiffs.

12           4.       That the Court retain jurisdiction of this case pending compliance with its orders.

13           5.       For such other and further relief as the Court may deem just and proper.

14   DATED: July 8, 2019                                         SALTZMAN & JOHNSON LAW CORPORATION

15
                                                        By:                               /S/
16                                                               Matthew P. Minser
                                                                 Attorneys for District Council 16 Northern
17                                                               California Health and Welfare Trust Fund, et al.
18
19

20

21

22

23

24

25

26

27
28

                                                                   7
     COMPLAINT
     Case No.
                                                              P:\CLIENTS\GLACL\Skylight Technologies, Inc. 2\Pleadings\Skylight Technologies - Complaint 070819.docx
